Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 6/8/2021.
Claims 1-23 are pending. Claims 6-20 have been withdrawn. Claims 1, 5, 6, 12, 14, 15, 17 and 23 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 23 reciting “the inorganic layer includes a first inorganic layer and a second inorganic layer positioned toward the first side relative to the inorganic layer” renders the claims indefinite. Firstly, it is unclear which one of the inorganic layer, the first inorganic layer or the second inorganic layer is “positioned toward the first side relative to the inorganic layer”. Furthermore, the limitation the inorganic layer (or the first inorganic layer or the second inorganic layer)… positioned toward the first side relative to the inorganic layer” is defining the relative location of the (first or second) inorganic layer with respect to itself. It is unclear how is organic layer” instead.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. WO 2014/069662 A1 (cited in IDS filed 2/1/2019; US 2015/0235955 A1 is referenced below for translation purposes; hereinafter Kudo).

    PNG
    media_image1.png
    384
    372
    media_image1.png
    Greyscale


a first side (top side of FIG. 9L) of the through electrode substrate;
a second side (bottom side of FIG. 9L) of the through electrode substrate opposite the first (top) side;
a substrate 811 including a first surface (top surface) facing the first (top) side, and a second surface (bottom surface) facing the second (bottom) side, the substrate 811 being provided with a through hole (hole in which Cu 813 is embedded); 
a through electrode 813 (may also include 821 and 822 as shown in FIG. 9D) positioned in the through hole of the substrate 811, the through electrode 813 (may also include 821,822) having a first (top) end surface facing the first (top) side and a second (bottom) end surface facing the second (bottom) side; and 
a first wiring structure (structure on top side of substrate 811) including at least a first wiring layer (1st line layer in FIG. 9L) positioned on the first (top) surface of the substrate 811, and a second wiring layer (2nd line layer in FIG. 9L) positioned on the first wiring layer (1st line layer); 
wherein: 
the first wiring layer (1st line layer) has a first insulation layer 826 provided with a first opening 826a (FIG. 9F) positioned on the first (top) end surface of the through electrode 813 (also 821,822), and a first electroconductive layer 827+829 connected to the first (top) end surface of the through electrode 813 (also 821,822) through the first opening 826a of the first insulation layer 826; 
the second wiring layer (2nd line layer) has a second insulation layer 830+831+832 provided with a second opening 832a positioned on the first electroconductive layer 827+829 of the first wiring layer (1st line layer), and a second electroconductive layer (Cu lines in 2nd line st line layer) through the second opening 832a of the second insulation layer 830+831+832; 
the first insulation layer 826 of the first wiring layer (1st line layer) includes at least an organic layer (¶ 179-180); 
at least any one layer selected from the group of the first insulation layer of the first wiring layer (1st line layer), the second insulation layer of the second wiring layer (2nd line layer), and a layer of the first wiring structure not included in the first wiring layer and the second wiring layer (e.g. other line layers), includes an inorganic layer (e.g. 830+831) having insulation properties (¶ 187); 
the inorganic layer 830+831 is positioned toward the first (top) side relative to the organic layer 826 of the first insulation layer of the first wiring layer (1st line layer);
the inorganic layer 830+831 includes a first inorganic layer 830 and a second inorganic layer 831 positioned toward the first (top) side relative to the “organic layer” 826 (as best understood); and
the second inorganic layer 831 has a lower relative dielectric constant (P-SiN having dielectric constant of 7.0; ¶ 95,187) than that of the first inorganic layer 830 (P-SiO2 having dielectric constant of 4.1, ¶ 95,187).

In re claim 3, Kudo discloses (e.g. FIGs. 9K & 9L) the second insulation layer 830+831+832 of the second wiring layer (2nd line layer) includes the inorganic layer 830+831.

In re claim 4, Kudo discloses (e.g. FIGs. 9I-9L) the inorganic layer 830,831 of the second insulation layer of the second wiring layer (2nd line layer) at least partially covers the first electroconductive layer 827+829 of the first wiring layer (1st line layer).

nd line layer) further has an organic layer 832 (¶ 189) positioned toward the first (top) side relative to the inorganic layer 830+831.

In re claim 21, Kudo discloses (e.g. FIGs. 9F) the organic layer 826 contains at least 803polyimide, epoxy or acryl (polyimide, ¶ 179-180).

In re claim 22, Kudo discloses (e.g. FIGs. 9J-9K) the inorganic layer 830+831 contains at least silicon oxide 831 or silicon nitride 830 (¶ 187).

In re claim 23, as best understood, Kudo discloses (e.g. FIGs. 8A-8B & 9A-9L) a mounting substrate 802,804,806,807,808 (FIG. 8A, ¶ 168) comprising:
a through electrode substrate 802,804,806,807,808 (interposer structure shown in FIG. 9L); and
an element (803,805,409) loaded on the through electrode substrate 802,804,806,807,808;
wherein: 
the through electrode substrate (interposer structure shown in FIG. 9L) comprises:
a first side (top side of FIG. 9L) of the through electrode substrate;
a second side (bottom side of FIG. 9L) of the through electrode substrate opposite the first (top) side;
a substrate 811 including a first surface (top surface) facing the first (top) side, and a second surface (bottom surface) facing the second (bottom) side, the substrate 811 being provided with a through hole (hole in which Cu 813 is embedded); 
a through electrode 813 (may also include 821 and 822 as shown in FIG. 9D) positioned in the through hole of the substrate 811, the through electrode 813 (may also 
a first wiring structure (structure on top side of substrate 811) including at least a first wiring layer (1st line layer in FIG. 9L) positioned on the first (top) surface of the substrate 811, and a second wiring layer (2nd line layer in FIG. 9L) positioned on the first wiring layer (1st line layer); 
the first wiring layer (1st line layer) has a first insulation layer 826 provided with a first opening 826a (FIG. 9F) positioned on the first (top) end surface of the through electrode 813 (also 821,822), and a first electroconductive layer 827+829 connected to the first (top) end surface of the through electrode 813 (also 821,822) through the first opening 826a of the first insulation layer 826; 
the second wiring layer (2nd line layer) has a second insulation layer 830+831+832 provided with a second opening 832a positioned on the first electroconductive layer 827+829 of the first wiring layer (1st line layer), and a second electroconductive layer (Cu lines in 2nd line layer, ¶ 190) connected to the first electroconductive layer 827+829 of the first wiring layer (1st line layer) through the second opening 832a of the second insulation layer 830+831+832; 
the first insulation layer 826 of the first wiring layer (1st line layer) includes at least an organic layer (¶ 179-180); 
at least any one layer selected from the group of the first insulation layer of the first wiring layer (1st line layer), the second insulation layer of the second wiring layer (2nd line layer), and a layer of the first wiring structure not included in the first wiring layer and the second wiring layer (e.g. other line layers), includes an inorganic layer (e.g. 830+831) having insulation properties (¶ 187); 
the inorganic layer 830+831 is positioned toward the first (top) side relative to the organic layer 826 of the first insulation layer of the first wiring layer (1st line layer);

the second inorganic layer 831 has a lower relative dielectric constant (P-SiN having dielectric constant of 7.0; ¶ 95,187) than that of the first inorganic layer 830 (P-SiO2 having dielectric constant of 4.1, ¶ 95,187).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 1 above.
In re claim 2, Kudo shows in FIG. 9L each of the line layers include an inorganic film composed of P-SiN and P-SiO2. Kudo further discloses not all line layers need to include a P-SiN film and a P-SiO2 film (¶ 193), and that the inorganic film may be omitted in any of the layers (¶ 164), such as in the 2nd layer as shown in FIGs. 5M-5O (¶ 159). Therefore, it would be obvious to omit the inorganic film in the 1st layer between the substrate 811 and the organic layer 826 as disclosed by Kudo. As such, the organic layer 826 of the first insulation layer of the first wiring layer (1st line layer) is in contact with the first (top) end surface of the through electrode 81+821+822 (when 824 and 825 are omitted). 


s 1-5 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imayoshi et al. US 2017/0018492 A1 (Imayoshi) in view of Kudo.  

    PNG
    media_image2.png
    402
    642
    media_image2.png
    Greyscale

In re claim 1, as best understood, Imayoshi discloses (e.g. FIG. 1) a through electrode substrate 100 comprising: 
a first (top) side of the through electrode substrate; 
a second (bottom) side of the through electrode substrate opposite the first (top) side;
a substrate 1 including a first (top) surface facing the first (top) side, and a second (bottom) surface facing the second (bottom) side, the substrate 1 being provided with a through hole (¶ 57); 
a through electrode 3 positioned in the through hole of the substrate 1 (¶ 61), the through electrode 3 having a first (top) end surface facing the first (top) side and a second (bottom) end surface facing the second (bottom) side; and 
a first wiring structure including at least a first wiring layer (first level of 7+8+9) positioned on the first (top) surface of the substrate 1, and a second wiring layer (second level of 7+8+9) positioned on the first wiring layer; 
wherein: 

the second wiring layer (second level of 7+8+9) has a second insulation layer 7 provided with a second opening (¶ 95) positioned on the first electroconductive layer 8+9 of the first wiring layer, and a second electroconductive layer 8+9 (second level) connected to the first electroconductive layer 8+9 (first level) of the first wiring layer through the second opening of the second insulation layer 7; 
the first insulation layer 7 of the first wiring layer includes at least an organic layer (¶ 87).
Imayoshi does not explicitly disclose at least any one layer selected from the group of the first insulation layer of the first wiring layer, the second insulation layer of the second wiring layer, and a layer of the first wiring structure not included in the first wiring layer and the second wiring layer, includes an inorganic layer having insulation properties; the inorganic layer is positioned toward the first side relative to the organic layer of the first insulation layer of the first wiring layer; the inorganic layer includes a first inorganic layer and a second inorganic layer positioned toward the first side relative to “the organic layer”; and the second inorganic layer has a lower relative dielectric constant than that of the first inorganic layer.
However, Kudo discloses (e.g. FIGs. 1-9) a through electrode substrate (e.g. FIG. 9L) comprising wiring structure (e.g. FIG. 1) including organic resin layers 106,111 and metal lines 102,108 covered with the organic resin layers 106,111. Kudo discloses providing inorganic films 104,105 and 109,110 covering the metal lines 102,108 between the organic resin layers 106,111 and the metal lines 102,108 (see FIG. 1), wherein the inorganic films 104,105 and 109,111 includes a first inorganic layer 104,109 made of SiN to prevent diffusion from metal line to organic resin (¶ 92,103,107) and a second inorganic layer 105,111 made of SiO2 to improve adhesion to the barrier metal 107 in the contact hole (¶ 101,104). 
2 films between Imayoshi’s resin layers 7, such that inorganic SiN and SiO-2 films are formed to cover the conductive layer 8 between an upper resin layer 7 and a lower resin layer 7 so as to improve the reliability of the wiring by preventing metal ion diffusion and improving adhesion to via metal as taught by Kudo. 
As such, the combination teaches the second insulation layer (second resin layer 7) of the second wiring layer includes an inorganic layer (SiN+SiO-2) having insulation properties; the inorganic layer (SiN+SiO-2 placed between the lower resin 7 and upper resin 7) is positioned toward the first (top) side relative to the organic layer (lower resin layer 7) of the first insulation layer of the first wiring layer; the inorganic layer (SiN+SiO-2) includes a first inorganic layer SiN and a second inorganic layer SiO2 positioned toward the first (top) side relative to “the organic layer” (lower resin layer); and the second inorganic layer SiO2 has a lower relative dielectric constant than that of the first inorganic layer SiN (SiN having dielectric constant of 7.0 and SiO2 having dielectric constant of 4.1, ¶ 95 of Kudo).

In re claim 2, Imayoshi discloses (e.g. FIG. 1) the organic layer 7 of the first insulation layer of the first wiring layer is in contact with the first (top) end surface of the through electrode 3 (¶ 94).

In re claim 3, the combination of Imayoshi and Kudo teaches it would be obvious to form an inorganic SiN+SiO-2 layer between the organic resin layers 7. As such, the second insulation layer (an upper resin layer 7 and the underlying inorganic SiN+SiO-2 layer) of the second wiring layer includes the inorganic layer (inorganic SiN+SiO-2 layer between the resin layers). 



In re claim 5, Kudo discloses (e.g. FIG. 1) the second insulation layer of the second wiring layer further has an organic layer 111 positioned toward the first (top) side relative to the inorganic layer 109,110.

In re claim 21, Imayoshi discloses (e.g. FIG. 1) the organic layer 7 contains at least polyimide, epoxy or acryl (¶ 87).

In re claim 22, Kudo discloses (e.g. FIG. 1) the inorganic layer 104,105,109,110 contains at least silicon oxide 105,110 or silicon nitride 104,109 (¶ 92).

In re claim 23, as best understood, Imayoshi discloses (e.g. FIGs. 1-2) a mounting substrate comprising: 
a through electrode substrate 100; and 
an element 11 loaded on the through electrode substrate 100; 
wherein: 
the through electrode substrate 100 comprises: 
a first (top) side of the through electrode substrate; 
a second (bottom) side of the through electrode substrate opposite the first (top) side;
a substrate 1 including a first (top) surface facing the first (top) side, and a second (bottom) surface facing the second (bottom) side, the substrate 1 being provided with a through hole (¶ 57); 

a first wiring structure including at least a first wiring layer (first level of 7+8+9) positioned on the first (top) surface of the substrate 1, and a second wiring layer (second level of 7+8+9) positioned on the first wiring layer; 
the first wiring layer (first level of 7+8+9) has a first insulation layer 7 provided with a first opening (¶ 95) positioned on the first (top) end surface of the through electrode 3, and a first electroconductive layer 8+9 connected to the first (top) end surface of the through electrode 3 through the first opening of the first insulation layer 7; 
the second wiring layer (second level of 7+8+9) has a second insulation layer 7 provided with a second opening (¶ 95) positioned on the first electroconductive layer 8+9 of the first wiring layer, and a second electroconductive layer 8+9 (second level) connected to the first electroconductive layer 8+9 (first level) of the first wiring layer through the second opening of the second insulation layer 7; 
the first insulation layer 7 of the first wiring layer includes at least an organic layer (¶ 87).
Imayoshi does not explicitly disclose at least any one layer selected from the group of the first insulation layer of the first wiring layer, the second insulation layer of the second wiring layer, and a layer of the first wiring structure not included in the first wiring layer and the second wiring layer, includes an inorganic layer having insulation properties; the inorganic layer is positioned toward the first side relative to the organic layer of the first insulation layer of the first wiring layer; the inorganic layer includes a first inorganic layer and a second inorganic layer positioned toward the first side relative to “the organic layer”; and the second inorganic layer has a lower relative dielectric constant than that of the first inorganic layer.
However, Kudo discloses (e.g. FIGs. 1-9) a through electrode substrate (e.g. FIG. 9L) comprising wiring structure (e.g. FIG. 1) including organic resin layers 106,111 and metal lines 2 to improve adhesion to the barrier metal 107 in the contact hole (¶ 101,104). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to for inorganic SiN and SiO-2 films between Imayoshi’s resin layers 7, such that inorganic SiN and SiO-2 films are formed to cover the conductive layer 8 between an upper resin layer 7 and a lower resin layer 7 so as to improve the reliability of the wiring by preventing metal ion diffusion and improving adhesion to via metal as taught by Kudo. 
As such, the combination teaches the second insulation layer (second resin layer 7) of the second wiring layer includes an inorganic layer (SiN+SiO-2) having insulation properties; the inorganic layer (SiN+SiO-2 placed between the lower resin 7 and upper resin 7) is positioned toward the first (top) side relative to the organic layer (lower resin layer 7) of the first insulation layer of the first wiring layer; the inorganic layer (SiN+SiO-2) includes a first inorganic layer SiN and a second inorganic layer SiO2 positioned toward the first (top) side relative to “the organic layer” (lower resin layer); and the second inorganic layer SiO2 has a lower relative dielectric constant than that of the first inorganic layer SiN (SiN having dielectric constant of 7.0 and SiO2 having dielectric constant of 4.1, ¶ 95 of Kudo).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/YU CHEN/Primary Examiner, Art Unit 2815